                       UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA
                                       Civil Minutes

Date: October 16, 2019                                                Judge: Jon S. Tigar

Time: 2:03pm – 3:27 pm

Case No.        4:19-cv-00717-JST
Case Name       In re California Bail Bond Antitrust Litigation

Attorney(s) for Plaintiff(s):   Dean M. Harvey, Katherine Lubin, Adam Gitlin, Yaman Salahi

Attorney(s) for Defendant(s):   Seaview Insurance
                                Two Jinn
                                Beatriz Mejia
                                Jeff Cieslak

                                Danielson National Insurance Co.
                                John Hamill
                                Michael Murphy

                                American Casualty Insurance
                                Gerard Pecht

                                US Fire/North River Ins./Seneca
                                Vincent Loh

                                Continental Heritage
                                Erik Swanholt

                                Financial Casualty& Surety
                                Brendan Pegg

                                American Surety/Indiana Lumberment
                                Howard Holderness

                                Accredited Casualty & Surety
                                Paul Riehle

                                Williamberg
                                Anne K. Edwards




                                             1
                                 California Bail Agents Association/Universal Fire & Life/ Sun
                                 Surety
                                 Gregory Day

                                 William Carmichael/ American Bail Coalition
                                 Nicole Healey
                                 Edwin Barnes

                                 Golden State Bail Assn.
                                 Crystal Rorabaugh

                                 Lexon Insurance
                                 W. Scott Croft

                                 All Pro Bail Bonds
                                 Drew Koning

                                 Jerry Watson
                                 Allegheny Casualty
                                 International Fidelity
                                 Lexington International
                                 Bankers Insurance Co.
                                 Gary Nye


 Deputy Clerk: Mauriona Lee                                     Court Reporter: Diane Skillman

                                      PROCEEDINGS
Motion to dismiss hearing.


                                   RESULT OF HEARING

Argument heard from parties. Motions taken under submission. Written orders to issue.




                                              2
